                                                      1    Douglas B. Provencher (77823)
                                                           PROVENCHER & FLATT LLP
                                                      2    823 Sonoma Avenue
                                                           Santa Rosa, CA 95404-4714
                                                      3    Telephone: (707) 284-2380
                                                           Facsimile: (707) 284-2387
                                                      4
                                                           Proposed attorneys for Linda S. Green, Trustee
                                                      5

                                                      6

                                                      7

                                                      8                                    UNITED STATES BANKRUPTCY COURT
                                                                                           NORTHERN DISTRICT OF CALIFORNIA
                                                      9                                          SANTA ROSA DIVISION
                                                      10

                                                      11
                                                           In re:
                                                                                                                  Case No. 19-30207
                                                      12
Provencher & Flatt llp




                                                                                                                  Chapter 7
                                                      13
                  Santa Rosa, CA 95404
                    Attorneys at Law
                    823 Sonoma Ave.




                                                           HARVEY ROBERT KLYCE,                                   APPLICATION TO EMPLOY
                                     (707) 284-2380




                                                      14                                                          DOUGLAS B. PROVENCHER AS
                                                                                                                  ATTORNEY FOR TRUSTEE;
                                                      15                             Debtor.                      DECLARATION OF DOUGLAS B.
                                                                                                                  PROVENCHER; CERTIFICATE OF
                                                      16                                                          SERVICE
                                                      17
                                                                    Linda S. Green, the duly appointed Chapter 7 trustee in this case represents:
                                                      18
                                                                    1.        She is the Chapter 7 trustee in this case.
                                                      19
                                                                    2.        That the trustee wishes to employ Douglas B. Provencher of Provencher & Flatt,
                                                      20   LLP as the trustee’s attorney under a general retainer pursuant to 11 USC § 327 and F.R.B.P
                                                      21   2014. The attorneys are experienced in bankruptcy matters and well qualified to represent

                                                      22   the applicant in these proceedings.
                                                                    3.        The trustee seeks the attorney’s assistance in this case to assist in the potential
                                                      23
                                                           recovery of assets that may be property of the estate and for other matters that may arise in
                                                      24
                                                           this case.
                                                      25            4.        Since legal services are required, the trustee wishes to employ Douglas B.
                                                      26   Provencher of Provencher & Flatt, LLP as counsel to represent the trustee in this matter
                                                      27   effective as of the Bankruptcy Petition filing date.

                                                      28            5.        The trustee has made diligent inquiry into the connection of the attorney and to
                                                                                                              1
                                                            Application by Trustee to Employ                                                             In re Klyce
                                                            Douglas B. Provencher as Attorney for Trustee                                                 19-30207
                                                      1    the best of the trustee’s knowledge, none of the proposed attorneys hold or represent any
                                                      2    interest that is adverse to the estate or the trustee in this case and that the proposed attorney
                                                           has no connections with the debtor, the known creditors of the debtor or any other party in
                                                      3
                                                           interest, their respective counsel or accountants, the Office of the United States Trustee or
                                                      4
                                                           any person employed in the Office of the United States Trustee, other than as disclosed in the
                                                      5
                                                           Declaration of Douglas B. Provencher accompanying this application. To the best of the
                                                      6    trustee’s knowledge Douglas B. Provencher and Provencher & Flatt, LLP are disinterested
                                                      7    persons as defined in Title 11 of the United States Code sections 101(14) and 327(a).

                                                      8             6.        The trustee confirms that the trustee has no separate employment agreement
                                                           with the proposed attorney and that this application contains the terms of the professional’s
                                                      9
                                                           agreement regarding this employment.
                                                      10
                                                                    Wherefore, the trustee requests that the trustee be authorized to employ Douglas B.
                                                      11   Provencher of Provencher & Flatt, LLP as the trustee’s counsel in this matter.
                                                      12
Provencher & Flatt llp




                                                           Dated: March 29, 2019
                                                      13
                  Santa Rosa, CA 95404
                    Attorneys at Law
                    823 Sonoma Ave.

                                     (707) 284-2380




                                                      14                                                             s/ Linda S. Green
                                                                                                                     Linda S. Green, Trustee
                                                      15

                                                      16

                                                      17

                                                      18

                                                      19

                                                      20
                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28
                                                                                                            2
                                                            Application by Trustee to Employ                                                        In re Klyce
                                                            Douglas B. Provencher as Attorney for Trustee                                            19-30207
                                                      1                                       Declaration of Douglas B. Provencher
                                                      2             I, Douglas B. Provencher, declare:
                                                                    1.        I am an attorney admitted to practice in California and before this Court.
                                                      3
                                                                    2.        I am certified by the California State Bar in Bankruptcy Matters.
                                                      4
                                                                    3.        The Chapter 7 trustee, Linda S. Green, has requested that I represent her in this
                                                      5
                                                           Chapter 7 case to assist the trustee in determining if certain property is property of the estate
                                                      6    and, if so, in recovering the property or its value for the estate.
                                                      7             4.        I have reviewed the debtors’ list of creditors and I have no connections with any

                                                      8    of the creditors.
                                                                    5.        To the best of my knowledge neither I nor Provencher & Flatt, LLP hold or
                                                      9
                                                           represent any interest that is adverse to the estate or the trustee in this case and that the
                                                      10
                                                           proposed attorney has no connections with the debtor except as set forth above in paragraph
                                                      11   4, the known creditors of the debtor or any other party in interest, their respective counsel or
                                                      12
Provencher & Flatt llp




                                                           accountants, the Office of the United States Trustee or any person employed in the Office of
                                                      13   the United States Trustee, other than as disclosed in this Declaration. I believe that I and
                  Santa Rosa, CA 95404
                    Attorneys at Law
                    823 Sonoma Ave.

                                     (707) 284-2380




                                                      14   Provencher & Flatt, LLP are disinterested persons as defined in 11 USC §§ 101(145) and
                                                           327(a).
                                                      15
                                                                    6.        The current hourly rate I charge in bankruptcy matters is $510 per hour. I am
                                                      16
                                                           the attorney who will work on this matter.
                                                      17            I declare under penalty of perjury that the foregoing is true and correct and that this
                                                      18   declaration was signed on March 29, 2019 at Santa Rosa, California.
                                                      19

                                                      20                                                           s/ Douglas B. Provencher
                                                                                                                   Douglas B. Provencher (77823)
                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28
                                                                                                               3
                                                            Application by Trustee to Employ                                                          In re Klyce
                                                            Douglas B. Provencher as Attorney for Trustee                                              19-30207
                                                      1                                               CERTIFICATE OF SERVICE
                                                      2
                                                                    I am a citizen of the United States, over the age of 18 years and not a party to this
                                                      3
                                                           action. My business address is 823 Sonoma Avenue, Santa Rosa, CA 95404.
                                                      4
                                                                    I served a true and correct copy of this document by transmitting copies via email at
                                                      5
                                                           Santa Rosa, California on the date show below addressed as shown below.
                                                      6             I make this declaration under penalty of perjury of the laws of the State of California
                                                      7    and that the foregoing is true and correct.

                                                      8             Signed on April 1, 2019

                                                      9
                                                                                                                    s/ Douglas B. Provencher
                                                      10                                                            Douglas B. Provencher (77823)
                                                      11
                                                           Office of the United States Trustee
                                                      12
Provencher & Flatt llp




                                                           450 Golden Gate #05-0153
                                                           San Francisco, CA 94102
                                                      13
                  Santa Rosa, CA 95404




                                                           USTPRegion17.sf.ecf@usdoj.gov
                    Attorneys at Law
                    823 Sonoma Ave.

                                     (707) 284-2380




                                                      14

                                                      15

                                                      16

                                                      17

                                                      18

                                                      19

                                                      20
                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28
                                                                                                                4
                                                            Application by Trustee to Employ                                                          In re Klyce
                                                            Douglas B. Provencher as Attorney for Trustee                                              19-30207
